             Case 2:12-cv-01282-JLR Document 624 Filed 07/14/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. C12-1282JLR

11                               Plaintiff,               ORDER DIRECTING PAYMENT
                   v.                                     OF THE MARCH, APRIL AND
12                                                        MAY 2020 INVOICES
            CITY OF SEATTLE,
13
                                 Defendant.
14

15          The court hereby APPROVES the Seattle Monitoring Team’s March, April, and

16   May 2020 invoices and DIRECTS the Clerk to pay the March, April, and May 2020

17   invoices from funds on deposit in the registry of the court regarding this case.

18          Dated this 14th day of July, 2020.

19

20                                                    A
                                                      JAMES L. ROBART
21
                                                      United States District Judge
22


     ORDER - 1
